DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the low voltage DC bus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6: Claim 5 requires a 10-20 second time period when the DC bus voltage drops below 330 V DC with no further action.  However, claim 6 recites that a control is carried out when the DC bus voltage is at least 380 V DC and the clock oscillator “has met” the 10-20 second time period.  
First, it is unclear what is meant by “has met”, does that mean the time has lapsed? 
Second, based on claim 5, it appears claim 6 is requiring that the DC bus voltage must first drop below 330 V DC for 10-20 seconds and then increase somehow until it reaches at least 380 V DC and then the controller decreases the DC current flow from the low voltage DC bus.  However, neither claim 5 nor claim 6 has said the current flow has been increased.  Was claim 6 meant to recite the control is carried out when the DC bus voltage is below 330 V DC, or was claim 5 supposed to recite this? Thus, the claims are unclear and require clarification. 
Regarding claims 7-10: Line 2 of each of these claims recites “DV power”, while abbreviations are acceptable, the first instance should be written out in its entirety. 
Regarding claim 11: Line 3 recites “the diesel generator”, there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laubenstein et al. (“Laubenstein”; US 2017/0070049), in view of Alturi et al. (“Alturi”; US 2018/0050686).
Regarding claim 1: Laubenstein discloses a power system having an electrical generating system (24, Fig. 1) and a battery (40a), the power system comprising: 
a generator (PMG) (24) mechanically connected to a mechanical mover, wherein a rectified output (via 25) from the PMG is coupled to a high voltage DC bus (50), 

a DC boosting circuit (35a) including a boost converter (35a) connected between the low voltage DC bus and the high voltage DC bus (as shown in Fig. 1), 
an inverter (20) having a DC input coupled to the high voltage DC bus and an alternating current (AC) output coupled to an AC bus (from 20 to 31); and 
a controller in sensory communication with the high voltage DC bus and the low voltage DC bus, the controller selectively allowing an increased DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus in response to a reduction of the DC voltage in the high voltage DC bus (paragraph 0053 –“When the voltage level falls below the first low voltage setpoint 184a, the first regulator 35a begins transferring power from the first energy storage device 40a to the common DC bus 50, as discussed above with respect to FIG. 6, to keep the voltage on the DC bus 50 at the voltage reference setpoint 180”), the controller also selectively allowing a decreased DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus in response to an increase of the DC voltage in the high voltage DC bus (inherent in paragraph 0054 as when the voltage nears the setpoint the voltage through the boosting circuit will decrease).
Laubenstein does not explicitly disclose a supplemental power system for an electrical generating system incorporating an internal combustion engine (ICE) having a starting battery power source and a permanent magnet generator (PMG) mechanically connected to the ICE.
However, Alturi discloses a supplemental power system (122, Fig. 1) for an electrical generating system incorporating an internal combustion engine (ICE)  (102) 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator and battery of Laubenstein to fit in the ICE power generator of Alturi in order to increase the applications of the system. 
Regarding claim 2: Laubenstein discloses a high voltage DC bus but does not explicitly disclose the high voltage DC bus operates within a normal range of 390V to 410V DC.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the high voltage DC bus of Laubenstein to operate in the claimed range in order to design an optimal system based on required parameters. 
Regarding claim 3: Laubenstein discloses the controller allows an increased DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus when the high voltage DC bus is less than a setpoint (180, Fig. 8) but does not explicitly disclose less than 330 V DC.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4: Laubenstein discloses he controller decreases a DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus when the high voltage DC bus is at least at a setpoint (182a), but does not explicitly disclose 380V DC.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the high voltage DC bus of Laubenstein to operate in the claimed range in order to design an optimal system based on required parameters. 
Regarding claims 7-10: Laubenstein discloses a DC boosting circuit that provides power for a certain time period but does not explicitly disclose the DC boosting circuit can provide at least 1.5 kW or 3 kW of transient DV power to the high voltage DC bus for a period of at least 10 seconds or 20 seconds.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 11: Laubenstein discloses the DC boosting circuit and controller but do not explicitly disclose the DC boosting circuit and controller are mounted directly to the diesel generator.
However, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to mount the components of Laubenstein directly to the generator in order to save space. 
Regarding claim 12: Laubenstein discloses the DC boosting circuit and controller, and Alturi discloses a starting battery compartment but do not explicitly disclose the DC boosting circuit and controller is fully contained within the starting battery compartment.
However, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to mount the components of Laubenstein in the starting battery compartment in order to save space. 
Regarding claim 13: Laubenstein discloses the controller can increase the DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus on a user selectable emergency basis when the internal combustion engine is not operating (paragraph 0065, as the user can control the data at any time).
Regarding claim 14: Laubenstein discloses a supplemental power system for an electrical generating system incorporating a mechanical mover (inherently powering 24) having a battery power source, the supplemental power system comprising: 
an electrical power generator (GEN) (24) mechanically connected to the mechanical mover, wherein a rectified (via 25) output from the GEN is coupled to a high voltage DC bus (50), 
a low voltage DC bus (connecting 40a to 35a) coupled to the battery, 
a DC boosting circuit (35a) including a boost converter connected between the low voltage DC bus and the high voltage DC bus, 
an inverter (20) having a DC input coupled to the high voltage DC bus and an alternating current (AC) output coupled to an AC bus (from 20 to 31); and 
a controller in sensory communication with the high voltage DC bus and the low voltage DC bus, the controller selectively allowing an increased DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus in response to a reduction of the DC voltage in the high voltage DC bus (paragraph 0053 –“When the voltage level falls below the first low voltage setpoint 184a, the first regulator 35a begins transferring power from the first energy storage device 40a to the common DC bus 50, as discussed above with respect to FIG. 6, to keep the voltage on the DC bus 50 at the voltage reference setpoint 180”), the controller also selectively allowing a decreased DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus in response to an increase of the DC voltage in the high voltage DC bus (inherent in paragraph 0054 as when the voltage nears the setpoint the voltage through the boosting circuit will decrease).

However, Alturi discloses a starting battery power source (134).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator and battery of Laubenstein to fit in the ICE power generator of Alturi in order to increase the applications of the system. 
Regarding claim 15: Laubenstein discloses the mechanical mover, but does not explicitly disclose an internal combustion engine, a steam turbine, a diesel engine and a gas turbine.
However, Alturi discloses an internal combustion engine (102).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator and battery of Laubenstein to fit in the ICE power generator of Alturi in order to increase the applications of the system. 
Regarding claim 17: Laubenstein discloses the electrical power generator is selected from the group consisting of a homopolar generator, a magnetohydrodynamic generator and an induction generator (in this case induction, as it is the standard).
Regarding claim 18: Laubenstein modified by Alturi discloses a starting battery, Laubenstein further discloses the starting battery is selected from the group consisting of a capacitor, an electric double-layer capacitor, a flywheel, a battery, a rechargeable battery and a traction battery (a rechargeable battery, paragraph 0007).
Regarding claim 19: Laubenstein discloses the starting battery is selected from the group consisting of a lead-acid battery, a nickel-metal-hydride battery, a lithium ion battery, a lithium polymer battery and a bipolar battery (lithium ion, paragraph 0040).
Regarding claim 20: Laubenstein discloses the electrical power generator, the starting battery, the low voltage DC bus, the DC boosting circuit, the inverter and the controller, but does not explicitly disclose a mobile vehicle selected from the group consisting of a car, a truck, an automobile, a bus, a train, a locomotive, a boat, a submarine, a plane, a jet and a helicopter.
However, Alturi discloses a mobile vehicle selected from the group consisting of a car, a truck, an automobile, a bus, a train, a locomotive, a boat, a submarine, a plane, a jet and a helicopter (a car).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator and battery of Laubenstein to fit in the car of Alturi in order to increase the applications of the system. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laubenstein and Alturi as applied to claim 14 above, and further in view of Christman et al. (“Christman”; US 2015/0217761).
Regarding claim 16: Laubenstein discloses an electrical generator but does not explicitly disclose the electrical power generator is a permanent magnet generator.
	However, Christman discloses a permanental magnet generator (paragraph 0017).
. 
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, alone or in combination does not explicitly teach, suggest, or render obvious, at least to the skilled artisan the power system of claim 5, as best understood, specifically comprising:
the controller initiates a clock oscillator to set up a 10 second to 20 second time period when the high voltage DC bus drops below 330 V DC, in the context of the other components in the claim. 
Claim 6 is allowable due to its dependency to claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832